Name: Council Regulation (EEC) No 2305/84 of 6 August 1984 amending for the fourth time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community' s fishing zone, provisional total allowable catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between Member States and the conditions under which the total allowable catches may be fished
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 8 . 84 Official Journal of the European Communities No L 213/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2305/84 of 6 August 1984 amending for die fourth time Regulation (EEC) No 320/84 fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, provisional total allowable catches for 1984, die provisional share of these catches available to die Community, the allocation of that share between Member States and the conditions under which the total allowable catches by be fished THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Community has been a contracting party to the Convention for the Conservation of Salmon in the North Atlantic (*) since 1 October 1983 and a member of the West Greenland Commission of the North Atlantic Salmon Conservation Organization created by virtue of the aforesaid Convention ; Whereas the West Greenland Commission has proposed an urgent regulatory measure as provided for in Article 13 (5) of the Convention with the objective of reducing the fishing effort on salmon off the coast of West Greenland ; Whereas, under Article 14 of the Convention, each party should see to it that the measures necessary for applying the regulatory measure, which become binding on it under Article 13 of the Convention, are taken ; Whereas, by virtue of Article 13 (5), all members in whose area of fisheries jurisdiction a regulatory measure shall apply can lodge an objection to this urgent measure within 30 days of the date from which this measure has been proposed by the Commission ; Whereas the members of the West Greenland Commission have already announced their intention not to lodge an objection to the proposal for an urgent measure, taking account of the present state of the stocks ; Whereas, in order to put this urgent measure into effect, it is consequently necessary to amend Regula ­ tion (EEC) No 320/84, Whereas under the terms of Article 3 of Regulation (EEC) No 170/83 it is incumbent upon the Council to establish the total allowable catches by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, under the terms of Article 4 of the same Regulation, the share available for the Community is allocated between the Member States ; Whereas Regulation (EEC) No 320/84 (2) as last amended by Regulation (EEC) No 2179/84 (3) fixed, for certain fish stocks or groups of fish stocks occurring in the Community's fishing zone, provisional total allow ­ able catches for 1984, the provisional share of these catches available to the Community, the allocation of that share between the Member States and the condi ­ tions under which the total allowable catches may be fished ; (') OJ No L 24, 27. 1 . 1983, p. 1 . 0 OJ No L 37, 8 . 2. 1984, p. 1 . (3) OJ No L 139, 28 . 7. 1984, p. 2. 0 OJ No L 378, 31 . 12. 1982, p. 24 and OJ No L 282, 14. 10 . 1983, p. 63 . No L 213/2 Official Journal of the European Communities 9 . 8 . 84 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 320/84 is hereby amended as follows : 1 : Annex I is amended as follows : (a) the figures for West Greenland salmon (NAFO subarea 1 west of 44 °00'W within 40 miles of the baselines) shall be replaced by those shown in Annex I to this Regulation ; (b) note (d) is deleted. 2. In Annex II, the figures for West Greenland salmon (NAFO subarea 1 west of 44 °00'W within 40 miles of the baselines) are replaced by those shown in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1984. For the Council The President J. OTCEEFFE 9 . 8 . 84 Official Journal of the European Communities No L 213/3 ANNEX I Species ICES or NAFO division TAC 1984(tonnes) Shares available to the Community for 1984 (tonnes) Atlantic salmon NAFO 1 west of 44 °00'W, within 40 miles of baselines  870 ANNEX II Stock Member State 1984 quota (tonnes) Species Geographical region ICES or NAFO division Atlantic salmon West Greenland NAFO 1 west of 44 °00'W, within 40 miles of baselines Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 870 (') I EEC total 870